Case: 20-1783   Document: 59 Page:
          Case 1:19-cv-10749-FDS    1  Date
                                 Document 60 Filed:
                                              Filed 09/17/2021  Entry
                                                    09/17/21 Page 1 of ID:
                                                                        9 6447079




             United States Court of Appeals
                           For the First Circuit


 No. 20-1783

   JAMES ROBINSON, on behalf of himself and all others similarly
                             situated,

                            Plaintiff, Appellee,

                                       v.

                     NATIONAL STUDENT CLEARINGHOUSE,

                            Defendant, Appellee,

                                PAÚL CAMARENA,

                            Objector, Appellant.


              APPEAL FROM THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MASSACHUSETTS

           [Hon. F. Dennis Saylor, IV, U.S. District Judge]


                                    Before

                           Howard, Chief Judge,
                     Selya and Lynch, Circuit Judges.


      Anthony Francisco Cruz,* with whom Paúl Camarena and North &
 Sedgwick L.L.C. were on brief, for appellant.
      James A. Francis, with whom Stuart T. Rossman, Persis S. Yu,
 National Consumer Law Center, and Francis Mailman Soumilas, P.C.,
 were on brief, for appellee James Robinson.
      Lisa M. Simonetti, with whom David G. Thomas and Greenberg

       *   On August 23, 2021, the Court granted leave for Anthony
 Francisco Cruz, a law student, to participate in oral argument
 pursuant to 1st Cir. R. 46.0(f)(1)(B).
Case: 20-1783   Document: 59 Page:
          Case 1:19-cv-10749-FDS    2  Date
                                 Document 60 Filed:
                                              Filed 09/17/2021  Entry
                                                    09/17/21 Page 2 of ID:
                                                                        9 6447079



 Traurig, LLP were        on    brief,   for   appellee    National    Student
 Clearinghouse.


                               September 17, 2021
Case: 20-1783   Document: 59 Page:
          Case 1:19-cv-10749-FDS    3  Date
                                 Document 60 Filed:
                                              Filed 09/17/2021  Entry
                                                    09/17/21 Page 3 of ID:
                                                                        9 6447079



             LYNCH, Circuit Judge.                 James Robinson filed a class

 action lawsuit against National Student Clearinghouse ("NSC").                         He

 alleged that NSC violated the statutory requirements of the Fair

 Credit    Reporting        Act    ("FCRA")          by    overcharging       for    self-

 verification       reports       of     university         degrees     and    dates     of

 enrollment. After mediation, the parties negotiated a class action

 settlement       providing       for    a     $1.9       million     settlement    fund,

 injunctive relief, and a free self-verification report for each

 class member.       Paúl Camarena, a class member, objected to the

 settlement    agreement.              The   district       court     heard   Camarena's

 arguments at a fairness hearing, overruled his objections, and

 entered a Final Approval Order approving the class settlement.

 See Robinson v. Nat'l Student Clearinghouse, No. 1:19-cv-10749,

 2020 WL 4873728, at *1 (D. Mass. July 8, 2020).

             Camarena appeals from that approval.                     We affirm.

                                              I.

             On    April    18,     2019,      Robinson      filed     a   class    action

 complaint on behalf of himself and similarly situated consumers

 against NSC in the United States District Court for the District

 of Massachusetts.         Robinson alleged that NSC violated federal and

 Massachusetts law by overcharging consumers for self-verification

 reports of their university degrees and dates of enrollment.                           NSC

 charged    $14.95    for     self-verification             reports    and    imposed   an

 additional school surcharge for some consumers, depending on their


                                             - 3 -
Case: 20-1783   Document: 59 Page:
          Case 1:19-cv-10749-FDS    4  Date
                                 Document 60 Filed:
                                              Filed 09/17/2021  Entry
                                                    09/17/21 Page 4 of ID:
                                                                        9 6447079



 educational institution.        Robinson alleged in part that NSC is a

 consumer reporting agency ("CRA") subject to the FCRA and that NSC

 violated 15 U.S.C. § 1681j(f) in charging him and other consumers

 more than the maximum allowable disclosure charge for their self-

 verification reports.      The maximum allowable disclosure charge was

 $12.00 from 2015 to 2018 and $12.50 from 2019 to 2020. See Consumer

 Fin. Prot. Bureau, Fair Credit Reporting Act Disclosures, https://

 www.consumerfinance.gov/rules-policy/final-rules/fair-credit-

 reporting-act-disclosures/        (last     visited    Sept.    10,    2021).

 Robinson thus alleged that most consumers were overcharged by $2.95

 or $2.45 per self-verification report.

               On June 20, 2019, the parties filed a joint motion to

 stay proceedings pending the parties' attempt to resolve their

 dispute through mediation before the Honorable Diane M. Welsh

 (ret.).    The district court granted the motion on June 23, 2019.

 Before the mediation, NSC provided informal discovery to class

 counsel, including the number of reports provided to class members

 and the amounts charged for the self-verification reports. Through

 mediation, the parties reached a settlement agreement that created

 a $1.9 million settlement fund to support cash payments to class

 members.      Each class member would receive approximately $33.45 in

 cash   from    the   settlement   fund.      The   class    settlement   also

 negotiated     prospective    relief    limiting    NSC's   charges    moving




                                     - 4 -
Case: 20-1783   Document: 59 Page:
          Case 1:19-cv-10749-FDS    5  Date
                                 Document 60 Filed:
                                              Filed 09/17/2021  Entry
                                                    09/17/21 Page 5 of ID:
                                                                        9 6447079



 forward    and   provided   each   class    member     with   one    free    self-

 verification report.

             On   January    21,    2020,    the    district    court    granted

 Robinson's motion for an order directing notice of the class action

 settlement.        Notice    was   provided       to   approximately        35,839

 individuals, including Camarena.           On May 6, 2020, Camarena filed

 an objection to the settlement agreement.                He objected to the

 representation by class counsel, the content of the notice provided

 to the class members, the sufficiency of the recovery for class

 members, and the attorneys' fees for class counsel.                 Camarena was

 the only class member to submit a timely objection, and no class

 member opted out of the settlement.

             On July 7, 2020, the district court held a fairness

 hearing.      At the fairness hearing, the district court heard

 Camarena's arguments and overruled his objections.              The next day,

 the district court entered the Final Approval Order approving the

 class settlement.      See Robinson, 2020 WL 4873728, at *1.

             On August 7, 2020, Camarena filed a notice of appeal

 challenging the district court's Final Approval Order.

                                      II.

             We review the district court's approval of the class

 settlement for abuse of discretion.               See Bezdek v. Vibram USA,

 Inc., 809 F.3d 78, 82 (1st Cir. 2015).             We review embedded legal

 issues de novo and factual findings for clear error.                See id.


                                     - 5 -
Case: 20-1783   Document: 59 Page:
          Case 1:19-cv-10749-FDS    6  Date
                                 Document 60 Filed:
                                              Filed 09/17/2021  Entry
                                                    09/17/21 Page 6 of ID:
                                                                        9 6447079



             A class action settlement must be "fair, reasonable, and

 adequate."        Fed.   R.   Civ.   P.    23(e)(2).      Where     "the    parties

 negotiated at arm's length and conducted sufficient discovery, the

 district court must presume the settlement is reasonable."                    In re

 Pharm. Indus. Average Wholesale Price Litig., 588 F.3d 24, 32-33

 (1st Cir. 2009).         The district court considers a "laundry list[]

 of factors" pertaining to the reasonableness of a class action

 settlement, but "the ultimate decision by the judge involves

 balancing    the    advantages       and   disadvantages     of    the     proposed

 settlement as against the consequences of going to trial or other

 possible but perhaps unattainable variations on the proffered

 settlement."       Nat'l Ass'n of Chain Drug Stores v. New England

 Carpenters Health Benefits Fund, 582 F.3d 30, 44 (1st Cir. 2009).

 We   have   further      explained    that     "the    district    court    enjoys

 considerable range in approving or disapproving a class action

 settlement, given the generality of the standard and the need to

 balance [the settlement's] benefits and costs."                 Id. at 45.

             Here, the district court did not abuse its discretion in

 approving the class settlement.              The district court considered

 relevant factors and concluded that the class action settlement

 was "fair, reasonable, and adequate" under Rule 23(e)(2).

             The    district    court       considered    that     the   settlement

 agreement was the product of arm's-length negotiation between

 class counsel and NSC in mediation before Judge Welsh.                          The


                                        - 6 -
Case: 20-1783   Document: 59 Page:
          Case 1:19-cv-10749-FDS    7  Date
                                 Document 60 Filed:
                                              Filed 09/17/2021  Entry
                                                    09/17/21 Page 7 of ID:
                                                                        9 6447079



 district court stayed its proceedings pending the parties' attempt

 to resolve their dispute through mediation.                 Before the mediation,

 NSC provided disclosures to class counsel, including the number of

 class members and the total amount of the alleged overcharge.                        The

 district      court    thus    properly     concluded        that     "the     parties

 negotiated at arm's length and conducted sufficient discovery."

 In re Pharm. Indus., 588 F.3d at 32-33.

               The district court also considered the litigation risks

 and legal uncertainty related to the litigation for both parties.

 Robinson's     class    action    complaint      raised      an   issue      of   first

 impression about whether an entity like NSC is a CRA regulated by

 the   FCRA.      The    parties    also    disputed         whether       NSC's   self-

 verification reports qualify as "consumer reports" under the FCRA.

 No court had yet ruled on whether an entity like NSC is subject to

 regulation under the FCRA.1         The plaintiff class also encountered

 serious     challenges        related     to     proving       "willfulness,"          a

 prerequisite for an award of statutory damages.2                          The district



       1   To date, NSC maintains                that   it    is     not    subject   to
 regulation under the FCRA.
       2   In Safeco Insurance Company of America v. Burr, the
 Supreme Court held that to obtain statutory damages under the FCRA,
 a plaintiff must demonstrate that a defendant knowingly violated
 the statute or acted with reckless disregard. 551 U.S. 47, 52,
 56-57 (2007).     The Supreme Court further held that if the
 defendant's interpretation of the statute is not "objectively
 unreasonable," there can be no finding of recklessness. Id. at
 69-70.


                                         - 7 -
Case: 20-1783   Document: 59 Page:
          Case 1:19-cv-10749-FDS    8  Date
                                 Document 60 Filed:
                                              Filed 09/17/2021  Entry
                                                    09/17/21 Page 8 of ID:
                                                                        9 6447079



 court properly credited both parties' arguments that settlement

 was preferable to continued litigation given the litigation risks

 for both sides.

             Camarena argues on appeal that the district court abused

 its discretion by ignoring his request to submit evidence that he

 paid more than $14.95 for his self-verification reports, the

 baseline    amount   indicated    by   class   counsel    and   NSC    in   the

 settlement agreement.      He argues that the district court could not

 have made an informed decision that the class settlement was fair

 and reasonable without considering evidence of his individual

 damages.

             Camarena never made this objection or offer in his

 written objections to the settlement agreement.           Nor did he supply

 a declaration with the evidence he wanted to provide.                 Camarena

 instead requested to supplement the record with his individual

 damages for the first time during the final fairness hearing.               The

 district court did not abuse its discretion in declining this

 request that was not briefed and was raised for the first time in

 oral argument.     We do not consider this undeveloped claim that was

 made in passing to the district court during oral argument.                 See

 McCoy v. Mass. Inst. of Tech., 950 F.2d 13, 22 (1st Cir. 1991).3


       3   Even had Camarena properly briefed and preserved this
 argument before the district court, the district court did not
 abuse its discretion in declining to consider Camarena's evidence
 of his own, individual damages. The district court was aware that


                                     - 8 -
Case: 20-1783   Document: 59 Page:
          Case 1:19-cv-10749-FDS    9  Date
                                 Document 60 Filed:
                                              Filed 09/17/2021  Entry
                                                    09/17/21 Page 9 of ID:
                                                                        9 6447079



             As to Camarena's argument that we should adopt the

 position that the district court must act as a full fiduciary in

 class actions, this argument too has been waived.              Camarena did

 not develop this argument before the district court, and no

 exceptional circumstances warrant consideration of this argument

 for the first time on appeal.       See United States v. Rodrigues, 850

 F.3d 1, 13 n.6 (1st Cir. 2017); Johnston v. Holiday Inns, Inc.,

 595 F.2d 890, 894 (1st Cir. 1979).

                                      III.

             Affirmed.




 NSC charged some class members more than the uniform $14.95 based
 on the school surcharge for certain institutions. That some class
 members paid more than $14.95 was known to class counsel and Judge
 Welsh during the mediation and factored into the class settlement
 negotiations.   Camarena's proffered evidence that he, too, was
 charged more than $14.95 could not have affected the district
 court's determination that the class settlement was "fair,
 reasonable, and adequate."


                                     - 9 -
